Citation Nr: 0738628	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-25 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in St. 
Cloud, Minnesota


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred at St. Joseph's Medical Center in 
Brainerd, Minnesota, on April 24, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran's service dates are not presented in his claims 
folder, but his status as a veteran is confirmed by the 
documents associated therein.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered in 2005 by the St. Cloud, 
Minnesota, VA Medical Center (VAMC), which denied the 
veteran's claim for payment or reimbursement of unauthorized 
medical expenses incurred at St. Joseph's Medical Center in 
Brainerd, Minnesota, on April 24, 2005.

In September 2007, the veteran and his spouse appeared at a 
hearing conducted at the RO before the undersigned traveling 
Veterans Law Judge, where they submitted oral testimony and 
additional documentary evidence in support of the appellant's 
claim.  The documentary evidence submitted was accompanied by 
a waiver of review of the evidence by the agency of original 
jurisdiction.


FINDINGS OF FACT

1.  The VAMC notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility, his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  At the time of his treatment at St. Joseph's Medical 
Center on April 24, 2005, the veteran was service connected 
for traumatic arthritis (rated 20 percent disabling), 
diabetes mellitus (rated 20 percent disabling), paralysis of 
the sciatic nerve of the right and left lower extremity (with 
each lower extremity rated 20 percent disabling), 
hypertensive vascular disease (rated 10 percent disabling), 
impaired hearing (rated 10 percent disabling), and tinnitus 
(rated 10 percent disabling).  The aforementioned 
disabilities produced a combined rating of 70 percent but a 
total disability rating based on individual unemployability 
(TDIU) as a result of these conditions was not in effect.

3.  The veteran is not service connected for a chronic 
respiratory disability.

4.  The treatment rendered by St. Joseph's Medical Center on 
April 24, 2005, was for a non-emergent condition.

5.  The veteran did not obtain prior VA authorization for 
treatment rendered by St. Joseph's Medical Center on April 
24, 2005 for acute symptoms associated with bronchitis and 
asthma.

6.  A VA facility was feasibly available to provide this 
treatment.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
medical expenses incurred at St. Joseph's Medical Center on 
April 24, 2005.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 17.120, 17.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2007) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
the evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  When possible, the 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (which in this case is the VAMC).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id. See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006).

Here, in letters dated in December 2005, VA provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claim, as well as apprising him of 
what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  He duly responded 
to the VCAA notice letters by providing evidence and written 
contentions in support of his claim.

The December 2005 VCAA letters were not sent until after the 
VAMC's initial adjudication of the claim, in apparent 
noncompliance with the requirement that VCAA notice precede 
the initial adjudication.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 120.  
However, in Pelegrini the United States Court of Appeals for 
Veterans Claims clarified that in cases, as here, where the 
VCAA notice was not issued until after the initial 
determination in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew as if that initial decision was never issued.  Rather, 
VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  And, as mentioned, this has occurred as a result 
of the December 2005 VCAA letters.  After the VAMC issued 
this notice and provided an opportunity for the appellant to 
respond, the June 2006 statement of the case reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See again Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02- 1077 (December 21, 2006).  See also, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

The veteran had ample opportunity to respond to that December 
2005 VCAA letters by submitting additional evidence or 
identifying and requesting that it be obtained. As noted, he 
did respond to the letters, and has furthermore submitted 
additional evidence at a subsequent hearing before the Board 
in September 2007. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file includes the records concerning his treatment in 
question at St. Joseph's Medical Center on April 24, 2005, 
and the billing for it, as well as VA administrative records 
addressing the status of his service-connected disabilities 
at the time.  The factual findings of this appellate decision 
do not require additional review by a physician for an 
advisory opinion.

In summary, the claims file demonstrated full consideration 
and compliance on part of VA with the VCAA provisions as they 
apply to the claim at issue.  The veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to him.  Thus, any such error is harmless and does not 
prohibit consideration of his appeal on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Governing Statutes and Regulations

The record does not contain any indication the veteran was 
told that VA would authorize payment for the private medical 
treatment at issue, and it is not contended otherwise.  Thus, 
the veteran's treatment at the private hospital was 
unauthorized, and there are requirements for having the 
resulting expenses he incurred paid or reimbursed.  Under 38 
U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)  For veterans with service-connected disabilities.  Care 
or service not previously authorized was rendered to a 
veteran in need of such services:

(1)  For an adjudicated service-connected disability; (2)  
For non-service-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability; (3)  For any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of the 
States, Territories, and possessions of the United States, 
the District of Columbia, and the Commonwealth of Puerto 
Rico); (4)  For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in 38 
C.F.R. § 17.48(j); and,

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and

(c)  When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable or treatment had been 
or would have been refused.

Lastly, payment or reimbursement for emergency services for 
non-service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000 
- 1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
and referred to as the "Millennium Bill Act" in the decision.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  * * * * *

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).

The Board emphasizes that in order to establish entitlement 
to payment or reimbursement, the veteran must satisfy all of 
the enumerated criteria above.

Under the statutory provision of 38 U.S.C.A. § 1725, the term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 
38 C.F.R. § 17.1002.

Factual Background and Analysis

The evidence establishes that at the time of his unauthorized 
treatment at St. Joseph's Medical Center on April 24, 2005, 
the veteran was service connected for traumatic arthritis 
(rated 20 percent disabling), diabetes mellitus (rated 20 
percent disabling), paralysis of the sciatic nerve of the 
right and left lower extremity (with each lower extremity 
rated 20 percent disabling), hypertensive vascular disease 
(rated 10 percent disabling), impaired hearing (rated 10 
percent disabling), and tinnitus (rated 10 percent 
disabling).  

The veteran did not have a TDIU in effect at the time of his 
treatment at St. Joseph's Medical Center on April 24, 2005, 
and also he was uninsured.  Furthermore, as will be discussed 
below, a review of the treatment in question shows that it 
was not for a service-connected disability, and the facts of 
the case demonstrate that the veteran's medical situation on 
April 24, 2005 does not completely satisfy all the other 
requirements for payment or reimbursement of his unauthorized 
medical expenses.

The applicable facts of the situation are as follows: The 
records of a telephone contact between the veteran and a VA 
triage nurse on April 24, 2005, show that during the course 
of conversation that lasted just under six minutes, he 
reported experiencing breathing difficulty of two days' 
duration with tightness in his chest and no cardiac history.  
The nurse noted that the veteran was speaking clearly and not 
taking large breaths or pausing between his breaths or words, 
and therefore did not advise him to call 911.  The nurse 
advised the veteran to seek treatment at the nearest 
emergency room and he replied "I will go locally to Brainard 
(sic)."  The record reflects that the nurse was presented 
with the following oral disclaimer: "This is not an 
authorization for VA payment," and that the veteran should 
". . . have the hospital contact the nearest VA facility for 
transfer upon stabilization."

Medical admission records from St. Joseph's Medical Center 
indicate the veteran, who was 61 years old at the time, 
presented in the early evening on April 24, 2005, complaining 
of shortness of breath which he said he had been experiencing 
since three days' prior, with chest tightness that began in 
the prior evening.  The screening form reflects that the 
acuity of the situation was classified as urgent but not 
emergent, that the veteran brought himself to the facility 
via his own vehicle, that he was ambulatory and his demeanor 
was calm, and that he was accompanied by his spouse.  
Although he initially denied having any chest pain, with 
prodding from his spouse he admitted to experiencing some 
mild pressure during deep breaths.  Upon initial admission, 
the veteran symptoms were of unclear etiology and a notation 
was made to consider whether or not they represented 
bronchitis, pneumonia, asthma, congestive heart failure, 
cardiomyopathy, arrhythmia, ischemia, and/or a pulmonary 
embolus.  EKG, chest X-ray, and cardiac enzyme testing 
revealed normal findings, thus ruling out congestive heart 
failure, cardiomyopathy, arrhythmia, ischemia.  Examination 
of his lungs ruled out pulmonary embolus.  The diagnoses were 
bronchitis and asthma, and he was prescribed a medicate 
inhaler and an antibiotic and was discharged several hours 
later that same evening in stable condition.  These records 
contain no indication that he was admitted as an in-patient, 
but instead briefly treated and released.

In his oral hearing testimony and written statements in 
support of his claim, the veteran and his spouse testified 
that the nearest VA medical facility (i.e., the St. Cloud 
VAMC) was approximately 115 miles away from his residence, 
whereas St. Joseph's Medical Center had the closest emergency 
room, located approximately 35 miles away.  The spouse stated 
that she was a registered medical assistant, and that it was 
her opinion and the veteran's own contention that his 
symptoms of shortness of breath of several days' duration, 
along with chest tightness, represented an emergency 
situation as they could have represented an acute and 
potentially life-threatening cardiac condition, and therefore 
it was reasonable to seek expeditious treatment at the 
nearest emergency room facility to determine their nature.  
Although the St. Cloud VAMC did have an emergency room, the 
veteran and his spouse stated that they were unaware at the 
time that emergency treatment facilities were available 
there, and felt it imprudent to run the risk of attempting to 
seek treatment at the St. Cloud VAMC without being certain 
that such facilities were present.  The veteran also 
contended that the VA triage nurse should have advised him 
that the St. Cloud VAMC had the emergent care facilities to 
treat him.   

A VA facility may be considered as not feasibly available 
when the relative distance of the travel involved makes it 
necessary or economically advisable to use non-VA facilities.  
See 38 C.F.R. § 17.53; Cotton v. Brown, 7 Vet. App. 325, 327-
28 (1995) (providing that the fact that a VA medical center 
was located in the same city as the private facility did not 
provide an adequate basis for the Board's findings that a VA 
facility was "available"; rather, the determination of 
whether a VA facility was "feasibly available" must be made 
after consideration of such factors as the urgent nature of 
the veteran's medical condition and the length of any delay 
that would have been required to obtain treatment from a VA 
facility). But, "[n]o reimbursement or payment of services 
not previously authorized will be made when such treatment 
was procured through private sources in preference to 
available Government facilities."  38 C.F.R. § 17.130.

The Board notes that the VAMC's official determination was 
that VA treatment was feasibly available to the veteran 
within 24 hours of his request; implicit in this 
determination is that his condition was not of an emergent 
nature.  This determination is supported by the notation of 
the admissions report at St. Joseph's Medical Center 
classifying the veteran's admission as being urgent, but non-
emergent.  Thus, the Board finds that the preponderance of 
the evidence of record is against his claim.

As previously noted, the veteran's bronchitis and asthma (the 
conditions treated on the day in question) are not service 
connected.  He also did not have a TDIU in effect at the time 
of unauthorized treatment.  Therefore, he has not met the 
criteria that his unauthorized treatment was for a service-
connected disability, or that such treatment was otherwise 
for a non-service-connected disability on an emergency basis, 
and that a VA facility was not feasibly available to provide 
the treatment he needed. 

There is no also evidence suggesting his bronchitis and 
asthma symptoms were sufficiently grave to preclude him from 
making the trip to the nearest VA facility.

The veteran's claim, similarly, does not benefit from the 
provisions of the Millennium Act.  The evidence of record 
indicates he apparently transported himself to St. Joseph's 
Medical Center on the day in question in an ambulatory 
condition.  Notwithstanding the contentions of the veteran 
and his spouse, whose qualifications the Board recognizes as 
a certified medical assistant (pursuant to her credible 
hearing testimony of September 2007), the Board does not 
otherwise find that a reasonably prudent lay person would 
reasonably expect that delay in seeking immediate medical 
attention for his shortness of breath and chest tightness 
would be hazardous to life or health.  In this regard, the 
Board notes that these symptoms had been acute and ongoing 
for approximately three days prior to the veteran's admission 
for treatment at St. Joseph's Medical Center, and while they 
may have been cause for subjective concern by a reasonable 
layperson, they were nevertheless not incapacitating, as 
demonstrated by the ambulatory status and calm demeanor of 
the veteran upon admission, thus indicating that that a 
reasonable layperson could not construe them to represent an 
immediate life-threatening condition.  Whether considered 
under 38 C.F.R. § 17.120 or 17.125, the fact that the veteran 
may have personally deemed a purported 115-mile trip as 
undesirable or inconvenient does not make his situation a 
valid medical emergency.

In any event, the evidence is clear that, in light of the 
veteran's condition, shortness of breath and chest discomfort 
due to bronchitis and asthma, VA facilities were close enough 
that it would have been feasible for him to drive or be 
driven to the facility for medical care for the symptoms  he 
was experiencing. The nature of the problem was not such that 
he was prevented from traveling a distance of approximately 
115 miles to a VA facility.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3 (2007); see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for payment of unauthorized medical expenses 
incurred at St. Joseph's Medical Center in Brainerd, 
Minnesota, on April 24, 2005, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


